Dissenting Opinion by
Judge Crumlish, Jr. :
: I dissent. In adopting the opinion of Judge Sloane of the Court of Common Pleas of Philadelphia, this Court, approves his erroneous conclusion that “the record establishes that this reclassification is aimed at maintaining the residential nature of the neighborhood.” The findings of the Zoning Board of Adjustment clearly establish that the rezoning of this block was beamed solely to control and maintain the future commercial usage of these certain properties.
; The rezoning of this area was not an effort to foster residential uses in the rezoned tract. The “Vernon Road trapezoid” referred to for our purposes as the “Vernon Road Triangle” is and has been for decades an entirely commercial block servicing a surrounding residential neighborhood in Philadelphia. The residents of these areas have long been attempting to prevent the establishment of restaurants and bars, pool rooms and similar, commercial ventures in this triangle. To this end, they have aggressively campaigned in pursuance of a mpvement which supported “R-9A Residential” rezoning to “give resident-homeowners more controls to stop unwanted, undesirable businesses along Vernon Road.”1 The salutary effort of community action groups to maintain what they consider quality living conditions is to be admired and encouraged so long as the legiti*143mate property rights of other citizens are not arbitrarily removed. The findings of the Zoning Board support the conclusion that the purpose for rezoning was indeed to control the types of commercial uses: “9 . . . the properties involved consist of commercial retail stores and the upgrading of the zoning of these properties was to control future use of the said commercial properties. 10. That all of the commercial uses presently existing iii the properties which are the subject of this application become nonconforming uses upon the enactment of Bill 122-B and that the uses presently being conducted in them cannot be in any way delineated or infringed upon. 11. That the only restriction that the passage of Bill 122-B would have on the properties which are the subject of this application would be that any change from the present nonconforming uses of the properties would have to come before the Zoning Board of Adjustment for review to determine whether or not the proposed use falls within the criteria for the grant of a variance as provided for under Section 14-1802 of the Code.”
Our law does not tolerate “arbitrary, unreasonable or discriminatory” zoning distinctions. Eller v. Board of Adjustment, 414 Pa. 1, 198 A. 2d 863 (1964). I have grave doubt as to the reasonableness of any zoning ordinance which makes every use in an area nonconforming. But even if reasonable per se, it becomes patently unreasonable when the avowed purpose in classifying the property residential hides behind a facade and is really intended to restrict some kinds of Commercial or Industrial use. This is where we are today. Our law does not permit our municipalities to discriminatorily label different classifications for its various commerical zones in order to retain strict control of some zones and ignore digression of others. If control such as is attempted by this subterfuge is desired (and we do not say it is not laudatory in purpose), it should be effected *144through changes in the commercial district regulations and not through the misapplication of other zoning classifications.
Bill 122-B of the City of Philadelphia was an unreasonable and discriminatory attempt to restrict future commercial uses in the “Vernon Road Triangle” commercial neighborhood. As such it is an unconstitutional abuse of the police power of the City. I would reverse.

 Exhibit A-8, Zoning Board of Adjustment.